IN THE SUPREME COURT OF THE STATE OF DELAWARE

AMIR FATIR a/k/a STERLING §
HOBBS, § No. 650, 2014
§
Defendant Below, § Court Below—Superior Court
Appellant, § of the State of Delaware in and
§ for New Castle County
v. §
§ Cr. ID No. 75060892DI
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: December 23, 2014
Decided: March 2, 2015

Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.
ORDER

This 211d day of March 2015, upon consideration of the appellant’s
opening brief and the appellee’s motion to afﬁrm, it appears to the Court
that:

(1) In 1976, a Superior Court jury convicted the appellant, Amir
Fatir, a/k/a Sterling Hobbs, of Murder in the First Degree and related
offenses. In 1980, Fatir was sentenced to life in prison without parole for
the murder conviction and to terms of imprisonment for the other offenses.

On direct appeal, this Court afﬁrmed Fatir’s convictions and sentences.1

1 Hooks v. State, 416 A.2d 189 (Del. 1980).

(2) This appeal is from the Superior Court’s October 2014 order
summarily dismissing Fatir’s most recent motion for postconviction relief
and denying his motion for appointment of counsel as moot.2 In his
postconviction motion and on appeal, Fatir claims that he was never
arraigned in the Superior Court. The Superior Court summarily dismissed
Fatir’s postconviction motion as procedurally barred under Superior Court
Criminal Rule 61(d)(2).

(3) The appellee, State of Delaware, has moved to afﬁrm the
judgment of the Superior Court on the ground that it is manifest on the face
of Fatir’s opening brief that this appeal is without merit. Having carefully
considered the parties’ positions on appeal and the Superior Court record,
we agree and afﬁrm. Moreover, because the trial transcript reﬂects that Fatir
was arraigned immediately prior to jury selection,3 we conclude that Fatir’s

appeal is, at best, “factually frivolous.”4

2 State v. Fatir, 2014 WL 5659054 (Del. Super. Oct. 27, 2014).
3 The transcript reads:

THE COURT: Good morning, gentlemen. The ﬁrst order
of business is to arraign the defendants. I will ask that the
defendants and counsel rise. I will ask the Prothonotary to
read the indictment.

*azea:

THE CLERK: How say you, Sterling Hobbs, guilty or not
guilty?
MR. HOBBS: Not guilty.

(4) Fatir risks a special order assessing costs if he continues to ﬁle
frivolous claims in this Court.5 Moreover, because Fatir was granted leave
to proceed in forma pauperis on) appeal based on his certiﬁcation, made
under penalty of perjury, that “the facts alleged are true and correct,” the
Court will revoke the order granting Fatir’s in forma pauperis motion.

NOW, THEREFORE, IT IS ORDERED that the order granting
Fatir’s motion to proceed in forma pauperis is REVOKED. The State’s
motion to afﬁrm is GRANTED. I The judgment of the Superior Court is

AF FIRlVIED.

BY THE COURT:

A1436 2W

Justice

THE CLERK: All defendants plead not guilty to all
charges, your Honor.

THE COURT: All right. Let the not guilty pleas be entered
and defendants may be seated. The ﬁrst or next order of
business is selection of the jury.

Trial tr. at 7-8 (Jan. 19, 1976).

4 See 10 Del. C. § 8801(6) (“‘Factually frivolous’ shall mean a claim where the factual
allegations of which are baseless, of little or no weight, value or importance, not worthy
of serious attention or trivial”).

5 Del. Supr. Ct. R. 20(f).